Citation Nr: 0122699	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-23 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
September 1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's original claim for service connection was 
denied by the regional office (RO) in March 1995, but 
following the Board's remand of that issue in October 1997, 
the RO granted service connection for PTSD in August 2000, 
and assigned a 30 percent evaluation from March 21, 1994 with 
the exception of a temporary 100 percent evaluation for 
hospitalization from August 10, 1994 to November 1, 1994.  
The veteran has now perfected an appeal of the 30 percent 
evaluation.

The Board further notes that the rating criteria for this 
disability were changed effective November 7, 1996, and that 
the Board is therefore precluded from applying the new rating 
criteria prior to the effective date of the new criteria.  
See VAOPGCPREC 3-2000.  After the effective date of the 
change in rating criteria, manifestations must be considered 
under both the "old" and "new" rating criteria, and the 
rating assigned should be in accordance with whichever 
criteria are more favorable.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Board also observes that since the veteran disagreed with 
the initial rating for his disability, the Board will 
consider entitlement to an increased evaluation from the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).

While the October 2000 substantive appeal reflects a request 
for a hearing before the Board in Washington, D.C., the 
record indicates an April 2001 hearing request from the 
veteran for a hearing before the Board by means of 
videoconference, and the canceling of a hearing scheduled for 
August 2001, in Washington, D.C.  Thereafter, there is an 
indication in the record that the veteran failed to report 
for a videoconference hearing on August 20, 2001, without 
explanation.  There is also no further contact as to this 
matter from either the veteran or his representative.  
Consequently, the Board finds that a reasonable effort has 
been made to furnish the veteran with each of his requested 
hearings and that remand for further efforts in this regard 
is unwarranted.  

Finally, as there has been no claim of alcohol or drug abuse 
as secondary to the veteran's PTSD, the Board does not find 
that the disposition of this case is stayed by the Board 
Chairman's Memorandum No. 01-01-13.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with reduced 
reliability and productivity or considerable impairment, but 
not deficiencies in most areas, severe impairment or total 
occupational and social impairment; neither the "old" nor 
the "new" rating criteria are more favorable than the 
other.


CONCLUSIONS OF LAW

1.  From March 31, 1994 to August 9, 1994, and from November 
2, 1994 to November 6, 1996, the schedular criteria for a 50 
percent, but not greater, rating for PTSD have been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.16(c), 
4.132, Diagnostic Codes 9400 and 9411 (effective from 
February 3, 1988 to November 6, 1996).

2.  Since November 7, 1996, the schedular criteria for a 50 
percent, but not greater, rating for PTSD have been met under 
both the "old" and "new" criteria for this disorder; 
neither criteria are more favorable than the other.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.16(c), 4.130, 
Diagnostic Codes 9400 and 9411 (effective November 7, 1996), 
4.132, Diagnostic Codes 9400 and 9411 (effective from 
February 3, 1988 to November 6, 1996).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

At the outset, the Board initially notes that in March 2001, 
the veteran received notice of the new guidelines established 
by the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001) (VCAA).  In addition, the Board 
observes that the veteran was afforded a comprehensive 
Department of Veterans Affairs (VA) examination in July 2000, 
and there is no indication in the record that there are any 
outstanding relevant treatment records from any source that 
are not currently of record.  Moreover, the veteran has been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to a higher rating and that with the 
Board's decision to assign a 50 percent evaluation, remand 
under these circumstances for further notice would be an 
unnecessary waste of appellate time and resources.  While the 
Board notes that the Secretary has recently promulgated 
regulations to further implement the guidelines set forth in 
the VCAA, the Board's review of those regulations does not 
reveal any additional notice and/or development requirements 
that have not already been accomplished or that an additional 
examination is necessary to evaluate this claim.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  Thus, the Board 
finds that this matter has been sufficiently developed 
pursuant to the VCAA and the regulations promulgated thereto.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD by 
a rating decision in August 2000.  At this time, the veteran 
was assigned a 30 percent evaluation from March 21, 1994 with 
the exception of a temporary 100 percent evaluation for 
hospitalization from August 10, 1994 to November 1, 1994, 
based on VA examination and treatment records.  

A July 1993 VA hospital summary reflects that the veteran was 
admitted with a history of drug and alcohol abuse, and the 
veteran complained of severe anxiety, nervousness, and 
generalized body aches and weakness.  It was noted that the 
veteran also had a history of diabetes mellitus, had been 
unemployed since 1979, had one and a half years of college 
education, had been married twice, and currently lived with a 
girlfriend (16 years).  The veteran also reported the current 
abuse of alcohol and drugs.  The veteran's general condition 
improved within a few days, and the diagnosis included "X" 
alcohol and dependence, hypertension, and diabetes mellitus.

An August 1993 VA hospital summary reflects that the veteran 
was admitted with a recent history of drug and alcohol abuse, 
and was assigned to the substance abuse rehabilitation 
program.  The diagnosis included continuous chemical 
dependency, including alcohol and heroin, and diabetes 
mellitus.

An October 1993 VA hospital summary indicates that the 
veteran desired admission to get some mental help and to stop 
using drugs.  The veteran admitted to abusing heroin, cocaine 
and alcohol but denied any current medical problem, and 
mental status examination revealed normal thought process, 
thought content, mood, affect and perception.  The veteran 
did not seem to be actively delusional or hallucinating, and 
his memory for recent and remote events seemed to be quite 
good.  There was also no history of suicidal or homicidal 
experience.  On the last day of this hospitalization, the 
veteran was interviewed to rule out PTSD.  The diagnosis 
included continuous "X" chemical dependency with alcohol, 
heroin and cocaine, and the veteran was assigned a global 
assessment of functioning (GAF) scale score of 60.  It should 
be noted that a GAF score of 51 to 60 is for "moderate 
difficulty in social, occupational or school functioning."  
Diagnostic and Statistical Manual of Mental Disorders (Fourth 
Edition) (DSM-IV), as cited in Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

A February 1994 VA hospital summary indicates that the 
veteran was admitted in January 1994 with complaints of the 
exacerbation of his PTSD symptoms.  Mental status examination 
revealed depressed mood, anxiety, appropriate affect and 
suspiciousness.  There was no evidence of formal thought 
disorder.  The veteran did complain of flashbacks, night 
terrors and sweats, increased startle response, and social 
isolation.  It was noted that an admission drug screen was 
positive for cocaine.  The veteran was placed in the 
Specialized Inpatient PTSD Unit (SIPU) for evaluation and 
although he showed some improvement with mood and affect, he 
was to return for readmission later in the month.  The 
diagnosis at this time included "X" PTSD, continuous 
cocaine dependence, and intermittent heroin abuse, and the 
veteran was assigned a GAF of 60.

VA general medical examination in February 1994 revealed that 
the veteran had not worked since December 1986, and it was 
noted that he was undergoing treatment for stress and had a 
past history of alcohol, cocaine and heroin abuse.

A March 1994 VA hospital summary reflects that the veteran 
had been recently discharged from the two week "E-track" of 
the SIPU and was scheduled at this time to participate in the 
four week "R-track" of the SIPU.  Mental status examination 
revealed a continuation of depressed mood with some anxiety, 
some suspiciousness and mild guarding of affect.  There was 
no evidence of formal thought disorder.  While the veteran 
continued to complain of flashbacks and sleep disturbance, 
the reporting physician indicated that the veteran seemed 
more preoccupied with his physical/medical complaints.  The 
veteran denied suicidal or homicidal ideation.  It was noted 
that the veteran showed some improvement with mood and 
affect, seemed to appreciate the need to refrain from the use 
of street drugs, and reported less intense symptoms 
associated with his PTSD.  The diagnosis included "X" PTSD, 
continuous cocaine dependence, and intermitted heroin abuse, 
and the veteran was assigned a GAF of 60.

A June 1994 VA outpatient record indicates a diagnosis of 
PTSD and history of cocaine dependence, and it was noted that 
the veteran was to be discharged from the outpatient clinic 
at this time.

An October 1994 VA hospital summary indicates that the 
veteran was admitted with complaints of insomnia, anxiety 
attacks, intrusive thoughts and nightmares and flashbacks of 
his Vietnam combat experience.  Participation in different 
kinds of group therapies and supportive individual therapy 
enabled the veteran to better deal with stressors and relieve 
his anxiety, and also reportedly helped him deal with the 
traumatic events.  His condition gradually improved with 
treatment.  It was also noted that the veteran had a history 
of coronary artery disease and myocardial infarction.  The 
diagnosis included "X" PTSD and the veteran was assigned a 
GAF of 70.  

An October 1994 VA discharge summary associated primarily 
with the veteran's PTSD reflects that the veteran was 
unemployed and had an 11th grade level of education.  At the 
time of the veteran's admission into the SIPU, it was noted 
that he was having problems with sleep, nightmares related to 
specific combat experiences, distrust of others, anger 
problems and substance abuse.  Following initial evaluation, 
a severe level of depression was noted.  Test results were 
also found to reflect that the veteran was avoidant and 
antisocial in his relationships with others.  During the 
program the veteran gradually became more outgoing and more 
interactive, and expressed feelings of guilt, anger and loss 
concerning the events from Vietnam.  The veteran also 
expressed concern about dealing with his girlfriend and son 
and it was noted that during this hospitalization, the 
veteran had significant difficulties with chronic medical 
problems.  The diagnosis was PTSD and mixed substance 
dependence and it was noted that the veteran intended to 
participate in group therapy sessions at the West Michigan 
Veterans Center in Muskegon, Michigan.

A March 1996 private medical report from Dr. B. K. reflects 
that the veteran required hemodialysis treatments three times 
weekly, and that his end stage renal disease and required 
dialysis treatments left him in a weakened condition making 
it difficult if not impossible for him to live at home 
without assistance.

In approximately May 1998, the RO received records from the 
Social Security Administration (SSA) which reflect that the 
veteran was awarded SSA disability benefits in 1987 with a 
primary diagnosis of PTSD.

VA mental disorders examination in June 1998 revealed that 
the veteran was hospitalized in March 1994, at which time a 
diagnosis of PTSD was established and the veteran was 
assigned a GAF of 60.  It was noted that he was later 
rehospitalized in August 1994 and discharged in October 1994 
with a diagnosis of confirmed PTSD.  A GAF score of 70 was 
assigned.  Additional October 1994 discharge summary 
diagnoses included hypertension, myocardial infarction, 
diabetes, and degenerative arthritis.  The veteran denied 
having any drugs or alcohol since 1994.  The veteran also 
reported having no friends and no social activities, 
attributing much of this to his physical problems.  He did, 
however, note that he had alienated his friends because of 
his temper.  He had reportedly been unemployed since 1978 
because of his physical problems, but also indicated that he 
had a very serious problem with an explosive temper that 
might include physical assault.  The veteran also reported 
that he used to have severe nightmares with profuse sweating 
but that this had recently improved, and that the smell of 
burning leaves and hot, humid weather precipitated 
flashbacks.  He was also easily startled and distrustful of 
people.

Examination revealed no impairment of attention, memory or 
comprehension, and his thinking was organized and goal 
directed.  The diagnosis was PTSD based on traumatic war 
experiences, nightmares, flashbacks, intrusive thoughts and 
poorly controlled temper, and the veteran was assigned a GAF 
of 60 based on psychological factors related to social and 
occupational functioning and not impairment related to 
physical and environmental limitations.

VA PTSD examination in July 2000 revealed that the examiner 
reviewed the veteran's claims file in conjunction with the 
examination and was the same examiner who previously examined 
the veteran in May 1998.  At this time, the veteran reported 
that he was alone and that he had been unemployed as a result 
of his PTSD symptoms.  The veteran further reported that he 
had not abused alcohol, cocaine or heroin since 1994.  He had 
been on a kidney dialysis machine for the last six years and 
indicated that he had experienced five mini strokes.  The 
dialysis machine reportedly left little time for anything 
else, with the veteran reporting no friends and no particular 
type of social activity.  Subjectively, the veteran continued 
to complain of nightmares with profuse sweating and 
flashbacks that were precipitated by the smell of burning 
leaves and hot/humid weather.  He also reported being easily 
startled by unexpected noises, especially those from behind 
him.

Objective examination revealed the veteran's cognitive 
functions to be intact and that his thought contents were 
uncontaminated with delusional or hallucinatory ideas.  Mood 
was euthymic and there were no serious impairments of memory 
or concentration.  The diagnosis included PTSD based on 
nightmares, flashbacks, and enhanced startle response.  The 
veteran was again assigned a GAF of 60.  The examiner 
commented that he could not relate any of the current 
manifestations to past substance abuse, and that the 
relationship between subjective complaints and objective 
findings at this time and at the previous examination in May 
1998 were found to be best related to the established 
stressors of PTSD.  The examiner further commented that his 
assignment of a GAF of 60 referred only to psychological 
factors related to social and occupational functioning and 
not impairment related to physical and environmental 
limitations.  


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect during the pendency of this 
claim (on November 7, 1996), and under the "old" criteria 
in effect immediately prior to November 7, 1996.  

The "old" rating criteria for this disability direct that a 
30 percent evaluation is warranted if there is a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and where the 
initiative, flexibility, efficiency and reliability levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in definite industrial impairment.  38 C.F.R. Part 4, 
Codes 9400 and 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993) the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner which quantifies the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate its "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

Under the "old" criteria, a 50 percent evaluation is 
warranted if the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Codes 9400 and 9411.  Hence, the older 
rating criteria set forth three independent bases for 
granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

It should also be noted that 38 C.F.R. § 4.16 (2000) 
previously provided in 38 C.F.R. § 4.16(c) (1996), that when 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing or following a 
substantially gainful employment, the disability shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this claim (on November 7, 
1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise.  The "new" 
rating criteria permit a 30 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

In examining the evidence pertinent to the periods of March 
21, 1994 to August 9, 1994 and November 2, 1994 to November 
6, 1996 solely under the "old" criteria as required 
pursuant to VAOPGCPREC 3-2000, the Board first notes that in 
February 1994, the veteran's PTSD was manifested by depressed 
mood, anxiety, appropriate affect and suspiciousness, and 
while there was no evidence of formal thought disorder and 
the veteran presumably continued in his long-term 
relationship with his girlfriend (the continuation of this 
relationship is later confirmed in the VA hospital summary 
from October 1994), the veteran did complain of flashbacks, 
night terrors and sweats, increased startle response, and 
social isolation, and was assigned a GAF of 60.  VA 
hospitalization in March 1994 revealed a continuation of 
depressed mood with some anxiety, some suspiciousness and 
mild guarding of affect, and while there was again no 
evidence of formal thought disorder, the veteran continued to 
complain of flashbacks and sleep problems.  The diagnosis 
once again included PTSD, and the veteran was assigned a GAF 
of 60.  Although the Board notes that the veteran also 
carried diagnoses of cocaine dependence and intermittent 
heroin abuse in February and March 1994, as none of the 
veteran's reported symptoms were specifically attributed to 
these other diagnoses, the Board will assume that the GAF of 
60 was primarily related to the veteran's PTSD.

Under the "old" criteria, a 50 percent evaluation is 
warranted if the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment, 
and the Board finds that while the veteran's PTSD symptoms 
during the period of March 21, 1994 to August 9, 1994 may not 
have been consistent with severe occupational and/or social 
impairment or virtual isolation, gross repudiation of 
reality, or demonstrable inability to obtain or retain 
employment, the Board does find that the veteran's symptoms 
of depressed mood with some anxiety, nightmares, startle 
response, some social isolation, sleep problems and 
flashbacks do more nearly approximate the considerable 
occupational and social impairment required for a 50 percent 
evaluation for this period under the "old" rating criteria.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411.

As for the period of November 2, 1994 to November 6, 1996, 
during VA hospitalization in October 1994, the veteran's PTSD 
was manifested by complaints of insomnia and anxiety attacks, 
and intrusive thoughts, nightmares and flashbacks of his 
combat experience, however, participation in different kinds 
of group therapies and supportive individual therapy enabled 
the veteran to better deal with stressors and relieve his 
anxiety, and the veteran was assigned a GAF of 70.  The 
October 1994 discharge summary that related primarily to the 
veteran's PTSD also noted the same symptomatology in addition 
to complaints with respect to anger, but further indicated 
that the veteran gradually became more outgoing and more 
interactive during this hospitalization.  It was noted that 
the veteran did, however, express concern about dealing with 
his girlfriend and his son.  Once again, the Board finds that 
while the veteran's PTSD symptoms and the assignment of a GAF 
of 70 immediately prior to the period of November 2, 1994 to 
November 6, 1996 may not have amounted to severe occupational 
and/or social impairment or virtual isolation, gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment, the Board will give the veteran the 
benefit of the doubt and find that the veteran's symptoms of 
insomnia and anxiety attacks, intrusive thoughts, nightmares, 
flashbacks and anger continued to more nearly approximate the 
considerable occupational and social impairment required for 
a 50 percent evaluation for this period under the "old" 
rating criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411.

With respect to the period after November 7, 1996, the Board 
must evaluate the veteran's disability under both the "old" 
and "new" rating criteria, and apply the rating criteria 
most favorable to the veteran.  See VAOPGCPREC 3-2000.  Here, 
the Board again finds that the veteran is entitled to a 50 
percent, but not greater, rating based on both the "old" 
and "new" criteria.  Thus, on the facts of this case, 
neither criteria are found to be more favorable than the 
other.

After November 7, 1996, the evidence simply continues to 
support entitlement to no more than a 50 percent evaluation.  
More specifically, the June 1998 VA mental disorders 
examination noted that while the veteran reported having no 
friends and no social activities, and that he had alienated 
his friends because of his temper, the veteran also 
attributed much of this to his physical problems, and that he 
had not been employed since 1978 because of these physical 
problems.  The Board does note, however, that while 
examination revealed no impairment of attention, memory or 
comprehension and the veteran reported improvement with 
nightmares, he continued to experience flashbacks, had 
intrusive thoughts, was easily startled, distrusted people, 
had a poorly controlled temper, and was assigned a GAF of 60 
for the psychological factors related to his PTSD.  

In addition, the July 2000 VA PTSD examiner who had also 
previously examined the veteran in June 1998 noted that while 
the veteran reported that he was alone and was unemployed 
because of his PTSD symptoms, the veteran further commented 
that he had been on a kidney dialysis machine for the last 
six years and that this left little time for anything else, 
and cognitive functions were found to be intact without 
serious impairments of memory or concentration.  The veteran 
did, however, continue to report nightmares with profuse 
sweating, flashbacks, and being easily startled, and the 
veteran was again assigned a GAF of 60 for the psychological 
factors related to his PTSD.  

Thus, once again giving the veteran the benefit of the doubt, 
the Board finds that the June 1998 and July 2000 VA 
examination symptoms of moderate social and industrial 
disability as demonstrated by the GAF of 60 are consistent 
with the type of occupational and social impairment with 
reduced reliability and productivity under the "new" rating 
criteria or considerable occupational and/or social 
impairment under the "old" rating criteria to warrant a 50 
percent evaluation.

However, as was already noted in detail above, while VA 
examination findings and opinions in June 1998 and July 2000 
may provide support for the proposition that the symptoms 
solely related to PTSD were significant enough to support a 
50 percent evaluation under either the "old" or "new" 
rating criteria, they were and are not, by themselves, 
sufficient to support a 70 percent or higher rating under 
either the "old" or "new" criteria.  More specifically, 
although the veteran most recently has attributed his social 
isolation and unemployment to his PTSD, it is readily 
apparent from the overall record that the veteran himself 
previously acknowledged in June 1998 that much of his social 
isolation was attributed to his physical problems as was his 
unemployment since 1978, and even in July 2000, the veteran 
recognized that physical requirements such as dialysis also 
had a significant impact on his functional limitations.  In 
addition, the June 1998 and July 2000 VA examiner has 
consistently assigned a GAF of 60 for social and industrial 
limitation attributed to the veteran's PTSD, and not for 
physical disabilities, and the Board finds this to easily 
explain the continuation of the GAF of 60 despite the 
veteran's most recent assertions.  Finally, although the 
veteran has asserted cognitive difficulties with his memory, 
judgment, concentration and other thought processes, the 
Board finds it significant that neither of the most recent VA 
examinations revealed any impairment of cognitive function.  
Accordingly, the Board finds that a preponderance of the 
evidence is against a 70 percent or higher rating for the 
veteran's PTSD on a schedular basis under either the "old" 
or "new" criteria.


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

